     Case: 1:19-cv-03492 Document #: 75 Filed: 08/06/20 Page 1 of 3 PageID #:306




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
ROBERT HOSSFELD, individually and on             )
behalf of others similarly situated,             )
                                                 )
                  Plaintiff,                     ) Case No. l:19-cv-03492
                                                 )
        v.                                       )
                                                 )
ALLSTATE INSURANCE COMPANY, et                   ) Hon. Judge Steven C. Seeger
al.                                              )
                                                 )
                Defendants.                      )


        JOINT MOTION TO EXTEND THE TIME TO RESPOND TO COMPLAINT

        Pursuant to Federal Rules of Civil Procedure 6(b)(1)(A) and 7(b) and Local Rules 5.3 and

5.4, Plaintiff Robert Hossfeld and Defendants Allstate Insurance Company and All Web Leads,

LLC respectfully move for an extension of time for Defendants to answer or otherwise plead to

September 9, 2020 for the reasons stated below.

        1.     The deadline for Defendants to file a responsive pleading is currently August 7,

2020.

        2.     The parties have been diligently discussing settlement of this matter and believe that

an extension until September 9, 2020, will provide sufficient time to finalize any such

agreement(s). The parties are very close to finalizing settlement agreements and believe those

negotiations will be in complete within the next two weeks.

        3.     For the foregoing reasons, the parties respectfully request that the motion be granted

and that the time for Defendants to answer or otherwise respond to Plaintiff’s amended complaint

be extended up to and including September 9, 2020.
    Case: 1:19-cv-03492 Document #: 75 Filed: 08/06/20 Page 2 of 3 PageID #:307




Dated: August 6, 2020

Respectfully submitted,

/s/ Jordan M. Heinz                               /s/ Alexander H. Burke (with consent)
Richard C. Godfrey, P.C.                          Alexander H. Burke
Jordan M. Heinz                                   BURKE LAW OFFICES, LLC 909
KIRKLAND & ELLIS LLP                              Davis St., Suite 500 Evanston, IL 60201
300 North LaSalle                                 Tel.: (312) 729-5288
Chicago, IL 60654                                 aburke@burkelawllc.com
Tel.: (312) 862-2000                              Counsel for Plaintiff
Fax: (312) 862-2200
rgodfrey@kirkland.com
jheinz@kirkland.com
Attorneys for Defendant Allstate Insurance Company

/s/ William E. Raney (with consent)
William E. Raney
COPILEVITZ, LAM & RANEY, P C.
310 West 20th Street, Suite 300
Kansas City, MO 64108
Tel.: (816) 472-9000
Fax: (816) 472-5000
braney@clrkc.com
Attorney for Defendant All Web Leads, LLC




                                              2
     Case: 1:19-cv-03492 Document #: 75 Filed: 08/06/20 Page 3 of 3 PageID #:308




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I electronically filed the foregoing with the Clerk

of the Court, using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record.

                                                              /s/ Jordan M. Heinz




                                                 3
